Exhibit 10.2

 

INDEMNIFICATION TRUST AGREEMENT

 

This INDEMNIFICATION TRUST AGREEMENT (“Trust” or “Agreement”) is established as
of August 16, 2005, between PINNACLE ENTERTAINMENT, INC., a Delaware corporation
(“Grantor”), and Wilmington Trust Company (“Trustee”), whose address is Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, and, as
an additional party, Bruce Leslie (the “Beneficiaries’ Representative”).

 

RECITALS

 

A. The Grantor and Trustee have established this Trust as a Delaware statutory
trust pursuant to the Delaware Statutory Trust Act, 12 Del. C. § 3801 et seq.
(the “Act”) to be a source of indemnification for the Grantor’s directors and
Executive Officers who are eligible for such indemnification as stated in this
Trust as it is in effect from time to time.

 

B. The Grantor has determined, after due diligence, that it has and will derive
substantial economic benefits of this Trust, including economic terms that are
more favorable to the Grantor than solely obtaining protection for its directors
and Executive Officers through the current director and officer insurance
market.

 

C. The Grantor’s Restated Certificate of Incorporation, as amended from time to
time (the “Certificate”), and Restated Bylaws, as amended from time to time (the
“Bylaws”), provide for mandatory indemnification of the Grantor’s directors and
Executive Officers to the full extent permitted by the DGCL, and as such, this
Trust is not an exclusive source of indemnification for such directors and
Executive Officers.

 

D. The Grantor has determined that the Trust is necessary and desirable in order
for the Grantor to attract and retain the most qualified directors and Executive
Officers and to ensure that such persons have the indemnification protection
contemplated by the Certificate and the Bylaws.

 

E. The capitalized terms have the meaning ascribed to them in the body of this
Trust.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the Grantor hereby
irrevocably transfers and delivers to the Trustee, all right, title and interest
in and to the property listed on Exhibit A of this Agreement and the Trustee
acknowledges receipt of the funds and accepts the trust created hereby and
agrees that it will hold all property which it may receive hereunder, as
custodian IN TRUST, for the purposes and upon the terms and conditions
hereinafter stated, and Grantor, Trustee and Beneficiaries’ Representative agree
as follows:



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS

 

“Agreement” is defined in the preamble hereof.

 

“Adverse Determination” is defined in Section 4.11.

 

“Beneficiaries” is defined in Section 3.1.

 

“Beneficiaries Representative” is defined in the preamble hereof.

 

“Beneficiaries’ Representative Losses” is defined in Section 3.6.

 

“Bylaws” is defined in the recitals hereof.

 

“Certificate” is defined in the recitals hereof.

 

“Change of Control” is defined in Section 3.1.

 

“Claim” or “Claims” includes, without limitation, any threatened, pending, or
completed action, suit, or proceeding, whether civil, derivative, criminal,
administrative, investigative, or otherwise, initiated by a person other than
the Beneficiary (including any Claims by or in the right of Grantor), unless the
Claim was initiated by the Beneficiary in good faith to establish or enforce a
right to indemnification under the Certificate, the Bylaws, this Trust or
applicable statute. The term “Claim” or “Claims” also includes, without
limitation, a Claim or Claims asserted by the Beneficiaries’ Representative,
with respect to any failure by the Grantor to pay the premiums when due on the
directors and officers insurance purchased by the Grantor, from time to time,
including the tail coverage applicable thereto (the “Insurance”), if purchasing
such tail coverage is deemed appropriate by the Beneficiaries’ Representative in
the exercise of his or her sole discretion. The Grantor covenants and agrees to
notify and cause all insurers with respect to the Insurance to notify the
Beneficiaries’ Representative as to the due date and amount of all premiums and
to cause the Insurance to permit (but not require) the Beneficiaries’
Representative to pay premiums on the Insurance if the Grantor fails to do so.

 

“Collateral” is defined in Section 4.11.

 

“DGCL” means the Delaware General Corporation Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Grantor to provide broader indemnification
rights than such law permitted the Grantor to provide prior to such amendment).

 

“Eligible Securities” means those securities described on Exhibit B.
Notwithstanding anything contained in Exhibit B, “Eligible Securities” shall not
include any securities the purchase of which would be prohibited by, or
otherwise could be construed as a “restricted payment” or a prohibited
“investment” if made by Grantor under, any of the indentures or loan agreements
applicable to Grantor. To that end, if any such indenture or agreement provides
for permitted investments in cash, or “cash equivalents” as defined



--------------------------------------------------------------------------------

therein, “Eligible Securities” shall be limited to cash, or securities that
would constitute “cash equivalents” as defined under all such indentures and
agreements. Exhibit B may be amended and restated from time to time by the
Beneficiaries’ Representative with the consent of Grantor. Any amendment and
restatement of Exhibit B shall be set forth in a written instrument that (i) is
executed on behalf of Grantor and the Beneficiaries’ Representative (including
execution in counterparts), (ii) is delivered to the Trustee and (iii) expressly
states that it is intended as an amendment and restatement of Exhibit B to this
Agreement. Amendments to Exhibit B shall be effective upon delivery to the
Trustee.

 

“Executive Officer” or “Executive Officers” means any and all “Elected Officers”
(as defined in the Bylaws) of Grantor required to file reports under Section 16
of the Securities Exchange Act of 1934, as amended.

 

“Grantor” is defined in the preamble hereof.

 

“Indemnification Obligations” means the Grantor’s obligation to provide
indemnification to one or more of the Beneficiaries under the DGCL, the
Certificate and the Bylaws, or any agreement or agreements that the Grantor may
enter into with one or more of the Beneficiaries providing indemnification to
such Beneficiary. Indemnification Obligation also includes for purposes of this
Agreement the Grantor’s obligation to pay all premiums on the Insurance as
contemplated under the definition of “Claim” or “Claims” above.

 

“Insurance” is defined in the definition of “Claim” or “Claims” above.

 

“Minimum Balance” is defined in Section 4.2.

 

“Policy” or “Policies” means any and all insurance policies maintained by the
Grantor, including such policies obtained by the Grantor after the date hereof,
providing coverage for Claims made against the Beneficiaries.

 

“Policy Proceeds” mean the insurance proceeds paid to the Grantor pursuant to
the terms of one or more of the Policies for a Claim with respect to which a
Beneficiary is entitled to indemnification according to the terms of this
Agreement.

 

“Trust” is defined in the preamble hereof.

 

“Trustee” is defined in the preamble hereof.

 

“Trust Fund” is defined in Section 4.1.

 

“Ultimate Determination” means a final order from which there is no further
right of appeal in any action in which a Beneficiary seeks indemnification, or
in which Grantor seeks a determination that a Beneficiary is not entitled to
indemnification with respect to a Claim as to which payment has been made
hereunder, whether or not the Beneficiary has sought indemnification from the
Grantor with respect to such Claim. Such an order shall constitute the Ultimate
Determination of the Beneficiary’s right to indemnification from Grantor.
“Ultimately Determined” shall have a correlative meaning.



--------------------------------------------------------------------------------

ARTICLE 2

 

THE TRUST

 

2.1 Appointment of Trustee; Declaration of Trust. The Grantor hereby appoints
the Trustee as trustee of the Trust to have all the rights, powers and duties as
set forth herein. The Trust formed by this Trust Agreement shall be a “statutory
trust” as such term is defined in Section 3801(a) of the Act. The Trust is
created and shall be administered in accordance with the terms of this Trust
Agreement and the Act.

 

2.2 Purpose of Trust. The sole purpose of the Trust is to provide assurance to
the Beneficiaries of the availability of amounts to which the Beneficiaries
would be entitled according to the Grantor’s Indemnification Obligations to the
Beneficiaries.

 

2.3 Indemnification for Prior Acts or Omissions. The right of the Beneficiaries
to payment out of the Trust Fund as herein provided shall be without regard to
whether the act or omission which gave rise to the relevant Claim occurred on,
before or after the establishment of this Trust.

 

2.4 Nonexclusive Remedy. The rights of Beneficiaries to indemnification from
this Trust are limited to the assets of the Trust, but this does not limit the
Beneficiaries’ rights, if any, to indemnification (without duplication) from
other Grantor arrangements or obligations, including but not limited to
applicable insurance coverage.

 

2.5 Name of Trust. The name of the Trust created hereby is The Pinnacle
Entertainment Indemnification Trust.

 

2.6 Governing Instrument. This Trust Agreement shall be deemed to be the
“governing instrument” of the Trust as such term is used in the Act.

 

ARTICLE 3

 

THE BENEFICIARIES AND THE

BENEFICIARIES’ REPRESENTATIVE

 

3.1 The Beneficiaries. All present and future members of Grantor’s Board of
Directors and all present and future Executive Officers shall be “Beneficiaries”
of the Trust, provided, however, if there is a “Change in Control” of Grantor no
directors or Executive Officers elected or appointed after or in connection with
such Change in Control shall be entitled to be Beneficiaries who were not
Beneficiaries prior to such Change in Control. For purposes of this Agreement,
the term “Change of Control” shall mean (a) a tender offer or exchange offer
where the purpose of such offer is to take over and control Grantor and such
offer is accepted by owners of securities of Grantor representing 50% or more of
the combined voting power of Grantor’s then outstanding voting securities, (b)
Grantor is merged or consolidated with another corporation and as a result of
such merger or consolidation less than 50% of the outstanding voting securities
of the surviving or resulting corporation shall then be owned in the aggregate
by the former stockholders of Grantor, (c) Grantor transfers substantially all
of its assets to another corporation which is not a wholly owned subsidiary of
Grantor, or (d) during any period of twelve (12) consecutive months,



--------------------------------------------------------------------------------

individuals who at the beginning of such twelve (12) month period were directors
of Grantor cease for any reason to constitute at least a majority of Grantor’s
Board of Directors (other than due to death, disability or retirement in the
ordinary course). The Beneficiaries’ Representative shall promptly notify the
Trustee of a Change in Control. Any Beneficiary shall remain a Beneficiary
despite his or her resignation, removal, or other failure to continue to be a
member of Grantor’s Board of Directors or an Executive Officer during the term
of this Agreement. A person whose conduct gives rise to a right of
indemnification both as a member of the Board of Directors and as an Executive
Officer, shall be a Beneficiary hereunder as to all such conduct without being
required to separate his or her activities between the role of director and the
role of Executive Officer.

 

3.2 New Beneficiaries. If prior to a Change in Control an individual is duly
elected to the Grantor’s Board of Directors or appointed as an Executive Officer
by the Board of Directors, Grantor agrees to notify the Trustee and the
Beneficiaries’ Representative promptly of such election or appointment;
provided, however, Grantor’s failure to so notify the Trustee shall not affect
in any way an individual director’s or Executive Officer’s rights as a
Beneficiary under this Trust. The Trustee shall have the right to rely on the
accuracy and completeness of any statement provided to it by the Grantor’s
Secretary, Executive Vice President or Chief Executive Officer as to the
Beneficiary status of any individual.

 

3.3 Beneficiaries’ Representative. Except as expressly provided elsewhere in
this Agreement, all communications or demands made by and among the Grantor, the
Trustee and the Beneficiaries are to be made through the individual then
designated as the Beneficiaries’ Representative. The Beneficiaries’
Representative shall have the exclusive right to convey Demands (as defined
below) from time to time on the Trustee to direct payment to one or more of the
Beneficiaries.

 

3.4 Identity of Beneficiaries’ Representative. The Beneficiaries’ Representative
shall be a Beneficiary who is a present or past non-employee director of
Grantor, designated in writing to the Trustee and Grantor from time to time by a
majority of the non-employee directors then in office who are Beneficiaries
under this Agreement, or if none are then in office, by a majority of the then
living non-employee former directors who are Beneficiaries under this Agreement.
For this purpose a director who has not been employed by Grantor during the
current year and the preceding three (3) years shall be regarded as a
non-employee director. The Trustee and Grantor shall be entitled to rely on the
original appointment of that individual as the Beneficiaries’ Representative
unless notified in writing of a change in the Beneficiaries’ Representative by a
writing signed by the former Beneficiaries’ Representative (or if such former
Beneficiaries’ Representative shall be deceased, then by written notice from the
Grantor’s Board of Directors as to his or her successor). A Beneficiary shall be
deemed to have consented to such change in Beneficiaries’ Representative if such
Beneficiary is provided with notice of such change in accordance with Section
8.7 of this Agreement and does not provide written notice of objection to such
change within ten (10) days. The Trustee shall be entitled to rely on such
subsequent appointment as of the date such writing is received by the Trustee.
The Trustee shall be entitled to rely on the accuracy and completeness of a
written list delivered to the Trustee by Grantor, and certified by the Secretary
of Grantor to be accurate and to have been prepared in good faith, identifying
the individuals who constitute the then living present and



--------------------------------------------------------------------------------

past non-employee directors, the non-employee directors then in office, or the
past or present Executive Officers, as the case may be, who are Beneficiaries
under this Agreement. In the absence of an effective appointment of a
Beneficiaries’ Representative, the Trustee or any Beneficiary may, after ten
(10) days’ written notice to all Beneficiaries and the Grantor, petition a court
of competent jurisdiction at the expense of the Trust for appointment of a
Beneficiaries’ Representative who need not be a Beneficiary (if none are willing
or able to serve), but shall in no event be an officer or director elected or
appointed after a Change in Control who was not a Beneficiary prior to such
Change in Control. The designation or appointment of a successor Beneficiaries’
Representative shall become effective only upon the execution of a counterpart
of this Agreement whereby such successor Beneficiaries’ Representative shall
assume and become bound by all the duties and responsibilities of a
Beneficiaries’ Representative under this Agreement.

 

3.5 Right of Beneficiaries to Receive Payments. The rights of the Beneficiaries
to make a Demand and receive distributions from the Trustee shall not be
affected or diminished in any way by the existence of any dispute between one or
more Beneficiaries and Grantor, and the Trustee in making distributions from the
Trust Fund (as defined below) shall be entitled to rely upon the simple Demand
of a Beneficiary, as conveyed by the Beneficiaries’ Representative pursuant to
Section 4.6.2. Such distributions shall be made notwithstanding any notice or
demand by or on behalf of Grantor that the distributions should not be made,
whether based on Grantor’s claim that any Beneficiary is not entitled to some or
all of the amount of such distributions or otherwise. However, the rights of
Beneficiaries to receive distributions from the Trustee may be affected or
diminished if the Beneficiaries’ Representative determines in the exercise of
his or her sole discretion that the amount of the Trust Fund is insufficient to
satisfy pending, threatened or anticipated Demands from multiple Beneficiaries.
In the event of such determination, the Beneficiaries’ Representatives, in his
or her sole discretion, may instruct the Trustee to either make distributions to
Beneficiaries on a pro rata basis (i.e., with the same percentage payment made
with respect to all pending Demands of Beneficiaries), or, with the consent of a
majority of the Beneficiaries then in office or who have pending Claims or who
have been in office within three years of the date of the consent, in the order
and amounts determined by the Beneficiaries’ Representative, in his or her sole
discretion, taking into account such factors as he or she deems appropriate,
including the nature of the various Claims and alternative sources of
indemnification. The determination of the Beneficiaries’ Representatives in this
regard shall be conclusive and binding on all Beneficiaries and the Trustee. No
such limitation shall adversely affect any Beneficiary’s right to
indemnification from the Grantor. The Trustee shall have no responsibility or
liability to Grantor for making any payment despite having received any such
notice or demand by or on behalf of Grantor. The Trustee shall have no
responsibility to inquire into the accuracy or truthfulness of any such notice
or demand, whether from the Grantor or the Beneficiaries’ Representative.

 

3.6 Indemnification of the Beneficiaries’ Representative. The Beneficiaries’
Representative shall not be liable for any action taken or omitted by the
Beneficiaries’ Representative in good faith and believed by the Beneficiaries’
Representative to be authorized hereby or within the rights or powers conferred
upon the Beneficiaries’ Representative hereunder, and shall not be liable for
any mistake of fact or error of judgment or for any acts or omissions of any
kind unless caused by willful misconduct or gross negligence of the
Beneficiaries’ Representative. The Beneficiaries’ Representative shall



--------------------------------------------------------------------------------

have no duty or obligation to investigate any claim or statement made by any
Beneficiary and in carrying out his or her duties hereunder the Beneficiaries’
Representative shall be entitled to rely on any written document or certificate
that it receives from a Beneficiary. Grantor agrees to indemnify the
Beneficiaries’ Representative and hold the Beneficiaries’ Representative
harmless against any and all liabilities, losses, claims, actions, suits, costs,
expenses, (including reasonable fees, charges and disbursements of counsel), and
damages of any kind whatsoever (together “Beneficiaries’ Representative Losses”)
incurred by the Beneficiaries’ Representative hereunder, except for
Beneficiaries’ Representative Losses resulting from the Beneficiaries’
Representative’s own willful misconduct or gross negligence.

 

3.7 Expenses. Grantor shall pay the Beneficiaries’ Representative’s expenses in
acting as Beneficiaries’ Representative hereunder, including reasonable fees and
charges of counsel and any agents engaged by the Beneficiaries’ Representative
to assist the Beneficiaries’ Representative in such capacity and other
Beneficiaries’ Representative Losses incurred by the Beneficiaries’
Representative in acting as Beneficiaries’ Representative under this Agreement.
The Beneficiaries’ Representative shall be permitted to demand payment from the
Trust Fund amounts constituting Beneficiaries’ Representative Losses, to the
extent that such amounts have not been paid by Grantor to the Beneficiaries’
Representative. Any such demand by the Beneficiaries’ Representative shall be
submitted to the Trustee, in writing, signed by the Beneficiaries’
Representative, and accompanied by a certificate stating (i) that such demand is
being made for payment pursuant to Section 3.7 of this Agreement, (ii) the
amount demanded, (iii) that the Beneficiaries’ Representative has previously
made demand for payment upon Grantor not less than ten (10) business days prior
to delivery of the demand to the Trustee, and (iv) that no part of the amount
then being demanded from the Trust Fund has been previously received from
Grantor. A copy of each demand and certificate shall be delivered simultaneously
to Grantor by the Trustee. As soon as practicable after such demand is made by
the Beneficiaries’ Representative, the Trustee shall distribute funds to the
Beneficiaries’ Representative specified in such demand in the amount and manner
set forth therein.

 

ARTICLE 4

 

THE TRUST FUND

 

4.1 Trust Fund; Grantor Trust. The Trustee shall hold all property received by
it as custodian in Trust hereunder as one fund which, together with the income
and gains therefrom and additions thereto, shall constitute the “Trust Fund”.
The Trust is intended to be a grantor trust within the meaning of Section 671 of
the Internal Revenue Code of 1986, as amended, and shall be construed
accordingly. The Trust Fund shall not be paid to the Grantor or any trustee in
bankruptcy of the Grantor, shall be held separate and apart from other funds of
the Grantor, and shall be used exclusively for the purposes set forth herein.

 

4.2 Minimum Balance. Grantor shall deliver to the Trustee the amount stated in
Exhibit A of this Trust Agreement (the “Minimum Balance”), to be held in trust,
for the stated uses and purposes in accordance with the terms of this Agreement.
Nothing contained herein shall preclude the Board of Directors of Grantor from
causing the Grantor to make additional transfers of funds from time to time to
the Trustee in such Board of Directors’



--------------------------------------------------------------------------------

discretion, whether required under the terms of this Agreement or not, to be
held in trust as part of the Trust Fund. If the Board of Directors causes the
Grantor to make additional transfers of funds to the Trust Fund, such additional
transfers shall be deemed an increase of the Minimum Balance and Exhibit A shall
be automatically amended without further action by the parties hereto. The Board
of Directors of Grantor and the Beneficiaries’ Representative shall
periodically, but no less than every third anniversary of this Agreement, review
the adequacy of the Minimum Balance.

 

4.3 Obligation to Replenish. Subject to the limitations of Section 4.4 hereof,
and subject to any limitations contained in the Grantor’s then applicable
indentures and loan agreements, the Grantor agrees to replenish the Trust Fund
and to immediately and irrevocably pay to the Trustee any amount (and
concurrently transfer all right, title and interest in and to such amount) paid
out of the Trust Fund on account of any Claim indemnified hereunder. Such
replenished funds shall be deemed added to Exhibit A, and shall be available for
the payment of Demands pursuant to Section 4.8.

 

4.4 Additional Contributions. Subject to an aggregate limitation of $10,000,000
(including the initial transfer of funds and amounts contributed pursuant to
Section 4.3 and this Section 4.4), and subject to any limitations contained in
the Grantor’s then applicable indentures and loan agreements, Grantor agrees to
make additional contributions (“Additional Contributions”) to the Trust Fund
within ten (10) days after receipt of a written request from the Beneficiaries’
Representative certifying in good faith that Claims have or are reasonably
expected to be asserted against Beneficiaries and that estimated amounts payable
to Beneficiaries hereunder for all pending, threatened or anticipated Claims
against all Beneficiaries are reasonably expected to exceed the then Trust Fund
balance. A copy of such written certification shall be provided to the Trustee
at the same time and in the same manner as it is provided to Grantor.

 

4.5 Direction of Investment. Except as set forth herein, Grantor shall have the
exclusive right to direct the investment of the Trust Fund; provided, however,
that such investments shall be limited solely to investments in Eligible
Securities. The Grantor will initiate the trades for these Eligible Securities
and the Trustee will settle these trades in the account of the Trust Fund. The
Trustee shall have no duty to review or recommend investments. If for any reason
investments in any Eligible Securities as directed by Grantor cannot be made, or
if Grantor shall fail to direct the Trustee pursuant to written instructions as
to how to invest the Trust Fund, the Trust Fund shall be invested by the Trustee
in Money Market Funds. The parties acknowledge that shares in such Money Market
Funds are not obligations of Wilmington Trust Company or Wilmington Trust
Corporation, are not deposits and are not insured by the FDIC. The Trustee or
its affiliate may be compensated by the Money Market Fund for services rendered
in its capacity as investment advisor, or other service provider, and such
compensation is both described in detail in the prospectus for the fund, and is
in addition to compensation, if any, paid to Wilmington Trust Company in its
capacity as Trustee hereunder. Any investment income received on the Trust Fund
will be deposited into the Trust Fund and invested with the Trust Fund. The
Trustee shall not be accountable for any losses resulting from the sale or
depreciation in the market value of such investments thereof. If the Trustee is
required to make a distribution pursuant to Section 4.6 at a time when the Trust
Fund has insufficient cash to cover such distribution, the Trustee shall seek
the written direction of the Beneficiaries’ Representative with regard



--------------------------------------------------------------------------------

to which Trust investments to liquidate in order to cover the required
distribution. Beneficiaries’ Representative shall respond to the Trustee in
writing within forty-eight (48) hours to any such request by the Trustee for
direction with regard to which Trust investments to liquidate in order to cover
the required distributions. If the Beneficiaries’ Representative does not
respond to the Trustee’s inquiry within such forty-eight (48) hour period the
Trustee shall make a distribution limited to the amount of cash in the Trust
Fund existing at that time until such time as the Beneficiaries’ Representative
responds to the Trustee following which the Trustee shall make the balance of
the required distributions after the liquidation of the designated Trust
investment.

 

4.6 Distributions From Trust Fund.

 

4.6.1 Duties of Beneficiary. The Beneficiary shall certify in writing in each
demand regarding a Claim (a “Demand”) delivered to the Beneficiaries’
Representative that:

 

(i) he or she is entitled to payment of at least the amount demanded under the
Indemnity Obligations, and the Beneficiary shall include a written description
explaining in reasonable detail the nature of the Claim for which the Demand is
asserted, and shall include copies of all papers served on the Beneficiary in
connection with the Claim,

 

(ii) the Beneficiary will repay to the Trust any amounts paid or applied to or
for the use of such Beneficiary in the event of an Ultimate Determination that
such payments are required to be repaid or precluded by the DGCL, or in the
event the Beneficiary receives payment for the same Claim from another source;
and that the Beneficiary will fully cooperate with the Grantor in the defense of
the Claim and in seeking payment for the Claim from other sources, including
insurance (at Grantor’s request, Beneficiary shall also execute such instruments
of subrogation as Grantor or Beneficiaries’ Representative shall reasonably
request with respect to a portion of any insurance proceeds or other sources of
repayment relative to payments made out of the Trust Fund);

 

(iii) a request to the Grantor for indemnification has remained unsatisfied for
20 days and that no part of the amount then being demanded from the Trust Fund
has been previously received from the Grantor,

 

(iv) he or she has complied with any applicable requirements of Grantor’s
Certificate, Bylaws and policy with respect to indemnification, if any, with
respect to the Demand,

 

(v) The foregoing duties shall not apply as to a Demand by the Beneficiaries’
Representative regarding a Claim based upon the Grantor’s failure to pay the
premiums on Insurance (including tail coverage). In connection with such a
Demand, the Beneficiaries’ Representative shall certify as to the Grantor’s
failure to pay such premiums, which certification can be made to the
Beneficiaries’ Representative information and belief. The certification shall
include an undertaking from the Beneficiaries’ Representative to use the
proceeds of the Demand solely to pay the premiums on the Insurance.



--------------------------------------------------------------------------------

4.6.2 Duties of Beneficiaries’ Representative. The Beneficiaries’ Representative
shall convey a Beneficiary’s Demand to the Trustee. Along with the conveyance of
such Demand to the Trustee, the Beneficiaries’ Representative shall submit, in a
writing signed by the Beneficiaries’ Representative, a statement (i) that such
Demand is being made pursuant to the Indemnification Obligations, (ii) that the
Demand is for satisfaction of Indemnification Obligations, (iii) that the Demand
is being made by a Beneficiary, (iv) the amounts being demanded by such
Beneficiary, and (v) that he or she is not aware of any facts or conditions that
would make indemnification pursuant to this Agreement inappropriate, provided,
however, that the Beneficiaries’ Representative has no duty to independently
investigate the validity of a Demand. Pursuant to Section 3.5 the Beneficiaries’
Representative may authorize payment of less than the full amount of the Demand
and neither the Beneficiaries’ Representative nor the Trustee shall have any
liability to the claimant in such event.

 

4.6.3 Duties of Trustee. The Trustee shall deliver a copy of each Demand to the
Grantor as promptly as reasonably possible. As soon as practicable after any
such Demand is conveyed by the Beneficiaries’ Representative, subject to the
provisions of Section 3.5, the Trustee shall distribute funds to the Beneficiary
specified in such Demand in the amount and manner set forth therein unless
directed otherwise by the Beneficiaries’ Representative whose instructions shall
be followed. If the Trustee does not have sufficient funds to satisfy all
pending Demands of Beneficiaries in full, unless otherwise directed by the
Beneficiaries’ Representative whose instructions shall be followed, the Trustee
shall make all reasonable efforts to make pro rata payments, less any amounts
due the Trustee or the Beneficiaries’ Representative, to the Beneficiaries as
specified by the Beneficiaries’ Representative. Upon the replenishment of the
Trust Fund, if that occurs in accordance with Section 4.3, the Trustee, unless
otherwise directed by the Beneficiaries’ Representative whose instructions shall
be followed, shall continue to make pro rata distributions, less any amounts due
the Trustee, until such Demand is satisfied or to satisfy subsequent Demands.

 

4.7 Taxes. The Grantor agrees to pay any and all taxes on the Trust Fund or the
income thereof or which the Beneficiaries or the Trustee would otherwise be
required to pay with respect to the interest of any person or person therein,
and to provide the Trustee with proof of payment. This does not include any
taxes payable upon an indemnification payment distribution from the Trust if the
same would be taxable to the recipient Beneficiary under applicable law.

 

4.8 Duties and Responsibilities of Beneficiaries’ Representative. The
Beneficiaries’ Representative (and any successor Beneficiaries’ Representative)
shall have the following affirmative duties and responsibilities:

 

4.8.1 To demand deposits from the Grantor so as to maintain the Minimum Balance
of the Trust in accordance with Section 4.3 and any Additional Contributions
required by Section 4.4;

 

4.8.2 To demand payment by the Trustee to a Beneficiary who has made a Demand
and who, in the good faith judgment of the Beneficiaries’ Representative, has
satisfied the conditions for indemnification as set forth in this Agreement and
under the Indemnification Obligations, provided, however, that the
Beneficiaries’ Representative has



--------------------------------------------------------------------------------

no duty to independently investigate the validity of a Demand, and provided
further, however, that the Beneficiaries’ Representative may direct the Trustee
to pay less than the full amount of any Demand as provided in Section 3.5; and

 

4.8.3 To generally cause the Grantor and Trustee to discharge their respective
responsibilities under this Agreement and the responsibilities of the Grantor
under the Indemnification Obligations, including the bringing of legal actions
and proceedings to enforce such Agreement.

 

4.9 Investment Powers of the Trustee. Subject to the Beneficiaries’
Representative’s rights pursuant to Section 4.5 to direct investment of the
Trust Fund, the Trustee shall have those powers provided under Delaware law to
protect, preserve and enforce the Trust’s interest with respect to any property
at any time held by it and constituting part of the Trust Fund.

 

4.10 Administrative Powers of Trustee. Subject to the Beneficiaries’
Representatives right pursuant to Section 4.5 to direct investment of the Trust
Fund, the Trustee shall have the power, to do any of the following:

 

4.10.1 To cause any investment to be registered and held in the name of one or
more of its nominees, or one or more nominees of any system for the central
handling of securities, without increase or decrease of liability;

 

4.10.2 To collect and receive any and all money and other property due to the
Trust Fund and to give full discharge therefor;

 

4.10.3 To make investments and investment decisions in its discretion when the
Beneficiaries’ Representative does not respond to a Trustee inquiry for
directions within forty-eight (48) hours after the request; and

 

4.10.4 To hold un-invested, without liability for interest thereon, such monies
received by the Trustee as the Trustee considers necessary to meet anticipated
and imminent disbursements.

 

4.11 Adverse Determination. In the event the trust arrangement created hereby is
deemed to be invalid or ineffective by a court of competent jurisdiction,
whether in connection with the bankruptcy of one of the parties hereto or
otherwise (an “Adverse Determination”), then the parties agree that the nature
of their relationship shall be Grantor as debtor, Trustee as securities
intermediary and Beneficiaries’ Representative as secured party for the benefit
of the Beneficiaries. To that end, and to secure the obligation of Grantor to
indemnify Beneficiaries, Grantor hereby grants the Beneficiaries’ Representative
for the benefit of the Beneficiaries a continuing security interest in and
control over, and pledges all right title and interest in and to, the following,
whether now existing or hereafter acquired or arising, in any form (for purposes
of this Section 4.11, the “Collateral”):

 

4.11.1 The Trust account and the Trust Fund, and any certificates or instruments
representing or evidencing the Trust Fund, and all cash, deposit accounts,
financial assets, investment property, interest, dividends and other
distributions, rights and other property at any time and from time to time
received, receivable or otherwise issued,



--------------------------------------------------------------------------------

distributed or distributable in respect of or in exchange for any or all of the
Trust Fund and all Insurance in effect at any time during the Term of the Trust,
and all proceeds and profits of the foregoing, regardless of form;

 

4.11.2 All other investment property and other property hereafter issued,
delivered or deliverable to Trustee in substitution for or in addition to any of
the foregoing, all certificates and instruments representing or evidencing such
other property and all cash, deposit accounts, investment property, interest,
dividends and other distributions, rights and other property at any time and
from time to time received, receivable or otherwise issued, distributed or
distributable after the date hereof in respect of or in exchange for any or all
thereof, and all proceeds and profits of the foregoing, regardless of form; and

 

4.11.3 All proceeds of all of the foregoing.

 

Trustee, Beneficiaries’ Representative and Grantor hereby each acknowledge and
agree that Trustee shall comply with entitlement orders originated by
Beneficiaries’ Representative relating to the Collateral without any further
consent from Grantor. In addition, to the extent deemed necessary or appropriate
to perfect the security interest of the Beneficiaries and the Beneficiaries’
Representative with respect to the Collateral, Grantor and, at the direction of
Beneficiaries’ Representative, Trustee shall execute such other documents and
instruments as Beneficiaries’ Representative may reasonably require from time to
time to perfect and protect its first priority security interest in the
Collateral. In the event of an Adverse Determination, Beneficiaries’
Representative shall have and shall be deemed to have had all the rights and
remedies of a protected purchaser under Article 8, and of a secured party under
Article 9, of the Uniform Commercial Code (“UCC”) and may exercise any of the
rights and remedies available to it under the UCC as in effect from time to time
in the State of Delaware (or any other applicable jurisdiction) or otherwise
available to it, including, without limitation, sale, assignment or other
disposal of the Collateral in exchange for cash or credit. Grantor agrees that a
Demand is also a notice of disposition under Section 9-611 of the UCC and that
five Business Days is reasonable notice if notice of a disposition is required
under Section 9-611. Furthermore, Grantor agrees that any Beneficiary may be the
purchaser of the Collateral consisting of marketable securities at a private
sale without notice because the Collateral is of a type sold on a recognized
market or the subject of widely distributed standard price quotations.
Beneficiaries’ Representative shall provide Trustee with an Adverse
Determination Notice as soon as practicable, although failure to provide such
notice shall not affect the rights or obligations of the parties hereunder,
except that Beneficiary shall not take any action with respect to Trustee as
securities intermediary until such notice is provided. Except for the amounts
due to Trustee pursuant to Section 7.3, Trustee waives any right of set-off,
banker’s lien or other lien or claim it may have to the Collateral.

 

Grantor covenants and agrees that it shall not pledge, assign, hypothecate or
transfer its interest in the Trust account or the Trust Fund. Grantor further
covenants and agrees that it shall not so direct Trustee, and Trustee agrees
that it will not acknowledge or agree to any such pledge, assignment,
hypothecation or transfer.



--------------------------------------------------------------------------------

Trustee covenants and agrees that it will not agree to comply with entitlement
orders originated by, grant control over the Collateral to, or acknowledge that
it is holding any part of the Collateral for the benefit of, any person other
than Beneficiaries’ Representative.

 

ARTICLE 5

 

RESIGNATION, REMOVAL, OR DEATH OF TRUSTEE

 

5.1 Resignation of Trustee. The Trustee may resign at any time by filing its
written resignation with Grantor and Beneficiaries’ Representative. Such
resignation shall take effect sixty (60) days from the date of such filing or
upon appointment of a successor pursuant to Section 5.3, whichever shall first
occur.

 

5.2 Removal of Trustee. Grantor and the Beneficiaries’ Representative may remove
the Trustee at any time by delivering to the Trustee a written notice of its
removal and the appointment of a successor pursuant to Section 5.3.

 

5.3 Appointment of Successor Trustee.

 

5.3.1 Removal of the Trustee and the appointment of a successor Trustee shall
take effect sixty (60) days following delivery to the Trustee of (i) an
instrument in writing removing the Trustee and appointing such successor,
executed by Grantor and accompanied by an instrument in writing signed by the
Beneficiaries’ Representative certifying that a majority of the then living
Beneficiaries agree to such removal and appointment, and (ii) an acceptance in
writing, executed by such successor, both acknowledged in the same form as this
Agreement. The Trustee may agree to an earlier effective date. In the event of
the death or dissolution of the Trustee, the successor trustee shall be
appointed by the Grantor with the approval of the Beneficiaries’ Representative,
which approval shall not be unreasonably withheld, and a writing to such effect
and an acceptance in writing, as referred to above, shall be delivered to the
Trustee. In order to qualify to serve as Trustee, any successor trustee must, at
a minimum: (i) be authorized under state or federal law to exercise corporate
trust powers, (ii) have a combined capital and surplus of at least $50 million,
and (iii) be subject to supervision or examination by federal or state
authority.

 

5.3.2 All of the provisions set forth herein with respect to the Trustee shall
relate to each successor with the same force and effect as if such successor had
been originally named as Trustee under this Trust.

 

5.3.3 If a successor is not appointed within sixty (60) days after the Trustee
gives notice of its resignation pursuant to Section 5.1, or within sixty (60)
days after the Trustee’s death or dissolution, the Trustee or the Beneficiaries’
Representative may apply to any court of competent jurisdiction at the expense
of the Trust for appointment of a successor.

 

5.4 Transfer of Fund to Successor. Upon appointment of a successor trustee as
set forth above, the Trustee shall transfer and deliver the Trust Fund to such
successor with authority to retain only reasonable reserves pending settlement
of its final account as provided in Section 7.4.



--------------------------------------------------------------------------------

ARTICLE 6

 

IRREVOCABILITY, DURATION, EXPIRATION, AND AMENDMENT OF TRUST

 

6.1 Irrevocability of Trust. The Trust created by this Agreement shall be
irrevocable and shall not be revoked or terminated by the Grantor or any person,
nor shall it be amended, modified or supplemented except in accordance with
Section 6.4.

 

6.2 Term. Except as provided herein, the term of this Trust shall be for a
period of ten (10) years until August 16, 2015 and no Claim may be asserted
after such date. However, the Trust shall remain in full force and effect as to
any Demand asserted prior to August 16, 2015 until resolution of all the
outstanding Demands and their underlying Claims.

 

6.3 Distribution Upon Expiration. When this Trust expires in accordance with
Section 6.2, the Trustee shall distribute the Trust Fund to Grantor less any
full and adequate provision or reserves for any distributions to be made
pursuant to any outstanding Demands under Section 4.6 or any threatened or
anticipated Demands, whether or not related to pending Claims, and any
deductions authorized or required by Section 7.3.

 

6.4 Amendment of Trust Instrument. In the event of an Adverse Determination, the
invalidity or ineffectiveness deemed to exist in the trust arrangement created
hereby shall not affect the remaining portions of this Agreement, unless such
invalidity or ineffectiveness prevents accomplishment of the objectives and
purposes of this Agreement. In the event of an Adverse Determination, and
notwithstanding anything herein to the contrary, this Agreement may be amended
prospectively or retroactively at any time by the Grantor, upon reasonable
notice to the Trustee and the Beneficiaries, if deemed necessary to remedy such
defect, to conform to the provisions of the Internal Revenue Code of 1986, as
amended, or regulations promulgated pursuant thereto, or to conform to the
provisions and requirements of any law, regulation, order or ruling affecting
the character or purpose of the Trust.

 

ARTICLE 7

 

RIGHTS AND OBLIGATIONS OF THE TRUSTEE

 

7.1 Duties of Trustee. The duties and liabilities of the Trustee shall at all
times be limited to those expressly stated in this Agreement. The Trustee shall
discharge its duties hereunder with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. The Trustee shall not be
liable for any loss sustained by the Trust Fund by reason of the purchase,
retention, sale, or exchange or any investment made in good faith and in
accordance with the Grantor’s written directions and the provisions of this
Agreement or any other loss, claim, expense, tax or penalty, except to the
extent that any such loss, claim, expense, tax or penalty is attributable to the
gross negligence or willful misconduct of the Trustee.

 

7.2 Indemnification of Trustee. The Trustee shall not be liable for any action
taken or omitted by it in good faith and believed by it to be authorized hereby
or within the



--------------------------------------------------------------------------------

rights or powers conferred upon it hereunder, or taken or omitted by it in
accordance with advice of counsel (which counsel may be of the Trustee’s own
choosing and which may be in-house counsel of the Trustee), and shall not be
liable for any mistake of fact or error of judgment or for any acts or omissions
of any kind unless caused by willful misconduct or gross negligence. Grantor
agrees to indemnify the Trustee and hold it harmless against any and all
liabilities, losses, claims, expenses (including reasonable attorneys’ fees),
and damages incurred by it hereunder, except for liabilities, losses, claims,
expenses, and damages incurred by the Trustee resulting from its own willful
misconduct or gross negligence.

 

7.3 Expenses and Compensation. The Trustee shall pay from the Trust Fund, to the
extent not paid by Grantor, the Trustee’s reasonable expenses of administration
of the Trust, including reasonable compensation of counsel (including in-house
counsel) and any agents engaged by the Trustee to assist it in such
administration. The Grantor shall pay the Trustee reasonable compensation for
its services as Trustee hereunder and the Trustee shall have a lien on the Trust
Fund for such compensation and expenses until paid.

 

7.4 Accounts of Trustees. The Trustee shall keep full accounts of all of its
receipts and disbursements. Its financial statements, books, and records with
respect to the Trust Fund shall be open to inspection by the Grantor or the
Beneficiaries’ Representative or their representatives at all reasonable times
during business hours of the Trustee and may be audited not more frequently than
once in each fiscal year by an independent certified public accountant engaged
by the Beneficiaries’ Representative. Within ninety (90) days after the close of
each fiscal year, or any termination of the duties of the Trustee, the Trustee
shall prepare, sign, and submit in duplicate to Grantor an account of its acts
and transactions as Trustee hereunder.

 

7.5 Execution and Filing of Certificates. The Trustee is hereby authorized and
directed to execute and file with the Delaware Secretary of State a certificate
of trust, and any amendments thereto which may become necessary or advisable,
and a certificate of cancellation upon the termination and winding up of the
affairs of the Trust in accordance with Section 3810 of the Act.

 

ARTICLE 8

 

MISCELLANEOUS

 

8.1 Governing Law. The validity, interpretation, performance, and enforcement of
this Agreement and the Trust created hereby shall be governed by the laws of the
state of Delaware.

 

8.2 Jurisdiction. Any proceeding with respect to this Trust shall be brought in
the Court of Chancery of the State of Delaware unless otherwise consented to by
Grantor. The parties irrevocably submit to the jurisdiction and venue of the
Court of Chancery of the State of Delaware and any United States Federal Court
sitting in the State of Delaware.



--------------------------------------------------------------------------------

8.3 Successors. This Agreement and the Trust created hereby shall be binding
upon and shall inure to the benefit of the spouses, heirs, personal and legal
representatives, estates, successors, and assigns of the parties hereto and of
the Beneficiaries.

 

8.4 Third Party Beneficiaries. The Beneficiaries are specifically acknowledged
as third party beneficiaries of this Agreement and shall have the right to bring
actions to enforce this Agreement where the Beneficiaries’ Representative fails
to bring such an action or fails to prosecute an action in good faith.

 

8.5 Enforcement Expenses. Grantor shall be responsible for all costs and
expenses, including reasonable attorneys’ fees and costs, incurred in any action
brought to enforce or interpret this Agreement, whether brought by the
Beneficiaries’ Representative, a Beneficiary, the Trustee, or otherwise, unless
the court determines that such Claim for enforcement was not brought in good
faith or was frivolous.

 

8.6 Titles and Headings Not to Control. The titles to articles and headings of
sections in this Agreement are for convenience of reference only and in case of
any conflict the text of this Agreement, rather than any title or heading, shall
control.

 

8.7 Notices, Consents and Other Communications. All notices, consents, or other
communications required or contemplated by this Agreement shall be in writing
and shall be deemed to have been given when delivered either by (a) personal
delivery, (b) prepaid overnight courier, (c) postage prepaid return receipt
requested certified mail or (d) facsimile pursuant to and subject to the terms
of Section 8.7.

 

If to a Beneficiary: The last address given to the Trustee by each respective
Beneficiary.

 

If to Beneficiaries’ Representative: The last address given to the Trustee by
the Beneficiaries’ Representative.

 

If to Grantor:

 

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway

Las Vegas, Nevada 89109

Attention: General Counsel

Telephone No.: (702) 784-7777

Facsimile No.: (702) 784-7778

 

With a copy to:

 

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067

Attention: Alvin G. Segel, Esq.

Telephone No.: (310) 277-1010

Facsimile No.: (310) 203-7990



--------------------------------------------------------------------------------

If to Trustee:

 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administrator

Telephone No.: (302) 636-6000

Facsimile No.: (302) 636-4140

 

Notice by personal delivery shall be effective upon the date delivery is made,
notice by certified mail or overnight courier shall be effective on the date it
is recorded as delivered by the U.S. Postal Service or the overnight courier,
respectively, and notice by facsimile shall be effective when receipt is
acknowledged by the addressee’s facsimile machine.

 

8.8 Force Majeure. From the effective date of this Agreement, the Trustee, or
any successor in interest, shall not be considered in breach of or in default in
its obligations with respect to any obligations created hereunder in the event
of an unavoidable delay in the performance of such obligations due to
unforeseeable causes beyond its control and without its fault or negligence,
including, but not limited to, acts of God, or of the public enemy, acts of a
government, acts of the other party, fires, floods, epidemics, quarantine
restrictions, strikes, freight embargoes, earthquakes, explosion, mob violence,
riot, inability to procure or general sabotage or rationing of labor, equipment,
facilities, sources of energy, material or supplies in the open market,
malicious mischief, condemnation, and unusually severe weather or delays of
suppliers or subcontractors due to such causes or any similar event and/or
occurrences beyond the control of the Trustee.

 

8.9 Facsimile Instruction. The Trustee agrees to accept and act upon facsimile
transmission of written instructions and/or directions pursuant to this
Agreement; provided, however: (a) the Grantor and/or Beneficiaries’
Representative as applicable, subsequent to such facsimile transmission of
written instructions, shall provide the originally executed instructions and/or
directions to the Trustee in a timely manner, (b) such originally executed
instructions and/or directions shall be signed by a person as may be designated
and authorized to sign for the Grantor and/or Beneficiaries’ Representative and,
(c) the Grantor and/or Beneficiaries’ Representative shall provide to the
Trustee an incumbency certificate listing such designated persons which such
incumbency certificate shall be amended whenever a person is to be added or
deleted from the listing.

 

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first above written.

 

Attest:

     

WILMINGTON TRUST COMPANY

       

(“Trustee”)

           

By:

 

/s/ Christopher J. Monigle

           

Name:

 

Christopher J. Monigle

           

Title:

 

Assistant Vice President

Attest:

     

PINNACLE ENTERTAINMENT, INC.

       

(“Grantor”)

           

By:

 

/s/ John A. Godfrey

           

Name:

 

John A. Godfrey

           

Title:

 

Executive VP, Secretary & General Counsel

Attest:

     

ADDITIONAL PARTY

       

(“Beneficiaries’ Representative”)

           

By:

 

/s/ Bruce A. Leslie

           

Name:

 

Bruce A. Leslie

           

Title:

 

Beneficiaries’ Representative



--------------------------------------------------------------------------------

 

EXHIBIT A

(Minimum Balance)

 

$5,000,000



--------------------------------------------------------------------------------

 

EXHIBIT B

(Eligible Securities)

 

“Eligible Securities” shall consist of Cash, Treasury Securities, Government
Securities and Municipal Securities, Corporate Securities, Money Market Funds
and Other Eligible Securities (each as defined below). All Eligible Securities
must be in a form suitable for delivery and retransfer, and must be capable of
being priced by recognized third-party dealers. Notwithstanding anything
contained in this Exhibit B, “Eligible Securities” shall not include any
securities the purchase of which would be prohibited by, or otherwise could be
construed as a “restricted payment” or a prohibited “investment” if made by
Grantor under, any of the indentures or loan agreements applicable to Grantor.
To that end, if any such indenture or agreement provides for permitted
investments in cash, or “cash equivalents” as defined therein, “Eligible
Securities” shall be limited to cash, or securities that would constitute “cash
equivalents” as defined under all such indentures and agreements.

 

For the purposes of this Exhibit B, the following terms have the following
respective meanings:

 

“Cash” means (a) currency of the United States, and (b) certificates of deposit
or time deposits having, in each case, a tenor of not more than six (6) months,
issued by any U.S. commercial bank or any branch or agency of a non-U.S. bank
licensed to conduct business in the U.S. having combined capital and surplus of
not less than $250,000,000 (including the Trustee and its affiliates).

 

“Corporate Securities” means USD denominated senior debt obligations that are
obligations (whether direct or by virtue of guarantees) of corporations
organized in the United States whose long-term, unsecured, unsubordinated debt
securities are rated at least “A” (or its equivalent successor rating) in the
case of Standard & Poor’s Ratings Group or “A2” (or its equivalent successor
rating) in the case of Moody’s Investors Service, Inc.

 

“Government Securities” means bonds, notes, debentures, obligations or other
evidence of indebtedness issued and/or guaranteed by the Federal National
Mortgage Association, the Federal Home Loan Mortgage Corporation or the
Government National Mortgage Association, including mortgage participation
certificates, mortgage pass-through certificates and other mortgage-backed
securities, but excluding collateralized mortgage obligations and
mortgage-related securities representing payments of interest only or principal
only and REMIC securities and CMBS (commercial mortgage backed securities).

 

“Money Market Funds” means money market funds that are registered with the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended and operated in accordance with Rule 2a-7, and that at the time of such
investment, are rated “AAAm” by Standard & Poors Rating Service and/or “Aaa” by
Moody’s, including funds for which the Trustee or its affiliates provide
investment advisory or other management services.

 

“Municipal Securities” means senior and unsubordinated debt obligations that are
obligations (whether direct or by virtue of guarantees) of U.S. state or
municipal issuers



--------------------------------------------------------------------------------

whose long-term, unsecured, unsubordinated, debt securities are rated at least
“A” (or its equivalent successor rating) in the case of Standard & Poor’s
Ratings Group or “A2” (or its equivalent successor rating) in the case of
Moody’s Investors Service, Inc., excluding “A” or “A2” rated debt securities of
housing and hospital issuers and municipal funds and partnerships where the
rating is not based upon the rating of a third-party credit enhancer of such
securities.

 

“Other Eligible Securities” means securities other than Cash, Corporate
Securities, Treasury Securities, Government Securities, Money Market Funds and
Municipal Securities mutually agreed upon in writing by Beneficiaries’
Representative and Grantor.

 

“Treasury Securities” means securities issued or guaranteed by the United States
Government, including United States Treasury obligations and any other
obligations the timely payment of principal and interest of which is guaranteed
by the United States Government.